DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive.
Applicant relies upon similar arguments to that of claims 1, 3, and 6. However, the arguments in those claims are directed to a product consisting of certain attributes which are not included in the instant method claims. However, claim amendments to the instant method claims to make them a method of making the product of claim 1 would overcome the rejections of record.
Applicant’s amendments and arguments, filed 8 September 2022, with respect to the rejection of claims 1, 3, and 6 in view of Tsuchiya and Asami have been fully considered and are persuasive. Applicant has amended the claims such that the particles now consist of a plurality of flat graphite particles aggregated in a spherical shape. The previous rejection relied upon the teaching of Tsuchiya which further included spherical graphite particles in addition to flat graphite particles. As there is no teaching or reason to not include the spherical graphite particles the teachings of Tsuchiya and Asami no longer read on the instant product claims. Accordingly, the rejections of claims 1, 3, and 6 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2017/0110729, hereinafter referred to as “Tsuchiya”) in view of Asami et al. (JP2014060124, English translation provided for reference and citation, hereinafter referred to as “Asami”).
As to Claims 4 and 5: Tsuchiya teaches a method of producing a graphite particle in which a plurality of particles are aggregated into a spherical shape comprising mixing needle coke and an organic binder [0098] and the graphitizing the composition at a temperature of 1500°C [0099].
Tsuchiya does not teach that there is an absence of a graphitization catalyst.
However, Asami teaches a method for producing graphite that does not use a catalyst in order to remove impurities [0030-0031]. Tsuchiya and Asami are analogous art in that they are from the same field of endeavor, namely graphite particles for electrode materials. At the time of filing it would have been obvious to not use a catalyst material as taught by Asami in the method taught by Tsuchiya because Asami teaches this removes impurities [0030-0031].

Allowable Subject Matter
Claims 1, 3, and 6 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew J. Oyer/Primary Examiner, Art Unit 1767